Order denying motion for a reduction of alimony reversed on the law and the facts, without costs, and motion referred to an official referee to hear and report to the Special Term all of the circumstances involving defendant’s business and properties, with their gains or losses for the year 1932, and all circumstances affecting defendant’s income, including, also, specific findings of the moneys which defendant has been paying to his present wife and to her sister, if any, during the same period of time, on condition that the appellant stipulate that upon the coming in of the referee’s report the Special Term may pass upon a counsel fee for the plaintiff in view of the reference, and in the event of defendant’s failure to give such stipulation within ten days after entry of order hereon, the order appealed from is affirmed. Young, Kapper, Hagarty and Tompkins, JJ., concur; Davis, J., dissents and votes to affirm.